Citation Nr: 1500816	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-19 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and hiatal hernia with findings of basal cell hyperplasia.  

2.  Entitlement to a disability rating in excess of 10 percent for residual thoracic T-9 to T-11 neuritis of the right lower extremity, status post stimulator lead placement.  

3.  Entitlement to a disability rating in excess of 10 percent for residual thoracic T-9 to T-11 neuritis of the left lower extremity, status post stimulator lead placement.  

4.  Entitlement to a compensable disability rating for migraine headaches.  

5.  Entitlement to a disability rating in excess of 10 percent for status post septoplasty due to deviated nasal septum (nasal disorder).  

6.  Entitlement to a compensable disability rating for a bladder dysfunction.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from September 1989 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2013 as to issues 1 through 5 and 7.  These issues arose from an October 2009 rating decision.  Issue 6 arose from a rating decision issued July 2012.  

At the hearing, the Veteran asserted that he was claiming TDIU due to the combined effects of his service-connected disabilities.  The Board notes that the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The issue of TDIU is thus before the Board.  

It is also noted that it appears the Veteran withdrew the claims with respect to GERD and migraine headaches in written documentation of August 2012.  However, the issues were thereafter certified to the Board on appeal and testimony was taken during the Board hearing.  In light of those actions, the claims are before the Board. See Percy v. Shinseki, 23 Vet. App. 37 (2009).
 
The issue of an increased rating for nasal disorder is addressed in the body of this decision, whereas the remaining issues of entitlement to increased ratings and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his February 2013 hearing before the undersigned the Veteran stated that he wished to withdraw the appeal regarding the issue of entitlement to increased disability rating for nasal disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for entitlement to increased disability rating for nasal disorder.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  At his February 2013 hearing before the undersigned the Veteran requested withdrawal of his appeal regarding the issue of entitlement to an increased disability rating for nasal disorder.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the appeal regarding the issue is dismissed.


ORDER

The appeal regarding the issue of entitlement to an increased disability rating for nasal disorder is dismissed.


REMAND

At his February 2013 hearing, the Veteran testified that his service connected thoracic-related lower extremity disabilities, GERD and migraines were more severe than reflected by the most recent examination findings.  He described increased pain and limitations occurring in the back and lower extremities everyday despite treatment.  The Veteran testified that he has been diagnosed with gastroparesis since his last VA GERD examination in February 2012.  He reported that he was told that this is due to his recent back surgery.  The recent surgery on his legs has made him have increased numbness and pains.  He cannot stand, ride in a car or sit for more than 20 minutes at a time.  He reported that he was having ongoing treatment at the VA and that he also had treatment at multiple private sources to include St. Francis Medical Center and The Air Force Academy in Colorado Springs, Drs. Kauffman and Cavanaugh.  He stated he would attempt to obtain all of the records and send them to VA in support of his claims.  The Veteran stated that he has been let go from jobs due to his service-connected back disabilities and headaches.  He has been employed five times over the last three years and he cannot stay at a job due to his illnesses including throwing up.  He could not keep his job as an X-ray technician because he could no longer move patients or stand without his legs going numb.  He uses a cane.  He stated that his headaches are more severe than reflected in the February 2012 examination.  He stated that he gets two a day at least and they cause nausea.  He is sensitive to light during the headache periods.  

In subsequent correspondence, the Veteran has urged that his bladder dysfunction contributes to his being unemployable inasmuch as it requires him to go to the bathroom very frequently.  In addition, he has urged that his service-connected disabilities on appeal have worsened and are more disabling than reflected in the current examination record.  

In light of the potential worsening of the disabilities since his last examinations, additional examination(s) must be afforded to accurately assess his current level of disabilities on appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the VA records described by the Veteran should be sought on remand and associated with the claims.  

Consistent with the holding in Rice, supra, and inasmuch as TDIU is part of the Veteran's claims for increased rating, it is remanded along with these claims.  

Regarding the claim of service connection for sleep apnea, as noted by the Veteran's representative in September 2014 argument, the RO denied service connection for sleep apnea in a rating decision of February 2011.  The Veteran indicated in a July 2011 statement on a substantive appeal form that he disagreed with the denial of service connection for sleep apnea.  In September 2011 the AOJ sent the Veteran a Veterans Claims Assistance Act (VCAA) development letter addressing the claim for service connection for sleep apnea.  In October 2011 the Veteran responded that he was attempting to get additional information.  The Veteran again noted his disagreement with the denial of service connection for sleep apnea in the August 2012 disagreement with the noncompensable rating for bladder dysfunction.  A rating decision of October 2012 continued to deny service connection for sleep apnea.  

VA examined the Veteran for his sleep apnea in June 2013.  The examiner opined that the sleep apnea first manifested during active duty, and further noted that "at least part of the central sleep apnea may be due to the large amount of narcotic medications the veteran is taking."  A rating decision of October 2013 continued the denial of service connection for sleep apnea noting in part that the VA medical opinion found no link between your diagnosed medical condition and military service.  

The representative urges that the October 2013 denial of service connection for sleep apnea is a clear and unmistakable error as the AOJ misstated the findings from the June 2013 VAE.  It further noted that no statement of the case (SOC) has been issued in this matter despite the Veteran's timely notice of disagreement, and that the issue must be remanded under the provisions of Manlincon v. West, 12 Vet. App. 238 (1999).  The Board agrees that the matter should be returned to the AOJ for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC to the appellant and his representative on the issue of entitlement to service connection for sleep apnea, taking into consideration the representative's September 2014 argument on this issue.  He should also be informed of the requirements to perfect an appeal with respect to this issue. 

2.  The AOJ should undertake appropriate development to obtain any other outstanding, pertinent medical records for the issues of increased ratings for GERD, residual thoracic T-9 to T-11 neuritis of the right and left lower extremities, migraine headaches and bladder dysfunction and TDIU from all VA facilities used by the Veteran, as well as any other facilities identified by the Veteran, to include the Air Force Academy and any other private facilities identified by the Veteran from which records have not yet been sought.  

3.  Upon completion of the above development, afford the Veteran an appropriate VA examination(s) in order to determine the current nature and severity of his service-connected GERD, residual thoracic T-9 to T-11 neuritis of the right and left lower extremities, migraine headaches and bladder dysfunction.  Pertinent evidence in Virtual VA/VBMS should be made available to and reviewed by the examiner in conjunction with the examination, and the examiner should note that this review has been accomplished. 

All indicated evaluations, studies, and tests deemed to be necessary should be accomplished. 

In addition, the examiners should address the functional impairment resulting from each service-connected disability (e.g., status post L4-S1 decompression and fusion with laminectomy of the lumbar spine; residual scar, status post right ankle talofibular ligament recorrection with modified brostrom technique; right shoulder subacromial bursitis; status post left wrist arthroscopy and fibro cartilage repair with scar; right wrist tenosynovitis; right knee retropatellar pain syndrome; loss of smell; loss of taste; status post septoplasty due to deviated nasal septum and external nasal deformity secondary to status post trauma; gastroesophageal reflux disease and hiatal hernia with findings of basal cell hyperplasia; residual thoracic T9-11 neuritis of each lower extremity; bilateral temporomandibular joint dysfunction; status post left hip battery for stimulator placement; left ankle talofibular ligament strain; bladder dysfunction; erectile dysfunction; status post sebaceous cyst removal and migraine headaches)  that may affect his ability to function and perform tasks in a work setting. 

The AOJ should ensure that the examiners provides all information required for rating purposes. 

The rationale for all opinions expressed must also be provided.  

4.  The AOJ should undertake any other development it determines to be warranted for adjudication of the claims on appeal.  

5.  Then, the AOJ should readjudicate the Veteran's claims for increased ratings for GERD, residual thoracic T-9 to T-11 neuritis of the right and left lower extremities, migraine headaches and bladder dysfunction as well as TDIU based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


